


Exhibit 10.68

 

Execution Copy

 

TRANSITIONAL EMPLOYMENT AGREEMENT

 

This TRANSITIONAL EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective November 9, 2017 (the “Effective Date”), by and between Paula Singer
(the “Executive”) and Laureate Education, Inc. (the “Company”). Each of the
Company and Executive are a “Party” and, collectively, they are the “Parties.”

 

In consideration of the mutual promises and covenants contained herein, the
Parties agree to the following:

 

1.             EMPLOYMENT BY THE COMPANY.

 

1.1          Term. The term of this Agreement shall commence on the Effective
Date and continue until December 31, 2019 (the “Retention Date”), immediately
after which date Executive’s employment will automatically terminate, unless
(a) her employment is terminated prior thereto as provided in Section 4, or
(b) the Parties agree in writing that her employment will continue after
December 31, 2019 (the “Term”). The Parties agree that the designation of a Term
herein does not confer any rights with respect to continuation of employment by
the Company for the duration of the Term or any other specified period, nor
interfere with the right of the Parties to terminate this Agreement at any time
as set forth in Section 4 below. The Parties further agree that Executive shall
not be entitled to any additional payment beyond what is expressly set forth in
Section 2 if Executive’s employment continues after the Retention Date pursuant
to Section 1.1(b) above.

 

1.2          Position. Subject to the terms set forth herein, the Company agrees
to continue to employ Executive in the position of Chief Learning & Innovation
Officer and Executive hereby accepts such employment.

 

1.3          Duties. Executive will report to the Chief Operating Officer of the
Company. During the Term, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business of
the Company. Nothing in this provision shall be deemed to prohibit Executive’s
service on the board of directors of entities that are not affiliated with the
Company, provided, however, that Executive has sought and obtained the Company’s
consent to such service, with consent not to be unreasonably withheld by the
Company, and such service does not violate the Confidentiality Agreement or any
other duty owed by the Executive to the Company.

 

1.4          Company Policies. The employment relationship between the Parties
shall continue to be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. Notwithstanding the foregoing, in the event that the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control.

 

--------------------------------------------------------------------------------


 

2.             COMPENSATION.

 

2.1          Salary. During the Term,

 

(a)           Executive shall continue to receive base salary at the rate of
$710,495 on an annualized basis for the remainder of 2017 (“2017 Base Salary”);
and

 

(b)           effective as of January 1, 2018, Executive shall receive for
Executive’s services to be rendered under this Agreement a base salary of
$450,000 on an annualized basis, payable subject to standard federal and state
payroll withholding requirements in accordance with the Company’s standard
payroll practices (“Transitional Base Salary”).

 

2.2          Bonus. During the Term, Executive shall be eligible to earn an
annual target cash bonus of 100% of 2017 Base Salary or Transitional Base
Salary, as applicable, pursuant to the terms of the Company’s Annual Incentive
Plan (the “Plan”). Any bonus, if earned, will be paid to Executive within the
time period set forth in the Plan. The Executive must be continuously employed
with the Company from the Effective Date through the payment date of any bonus
under the Plan in order to receive any bonus under the Plan; provided however,
that any annual bonus for 2019 will be paid in 2020 if and when the Company
determines whether the applicable goals were attained and so long as the
Executive remains employed through the end of the Term and the Release becomes
effective and irrevocable. In addition, during the Term, Executive shall be
eligible to earn a special long term bonus in the amount of $300,000, less all
applicable withholdings and deductions (the “Special LTB”), if (i) the Company
and Executive satisfy the performance goals set forth in a separate bonus
arrangement agreed to by Executive and the Chief Operating Officer,
(ii) Executive remains employed with the Company through the Retention Date,
(iii) Executive signs and does not revoke a Release (as defined in
Section 4.2(b) below), and (iv) Executive complies with the obligations in
Section 4.2(b) below. The Special LTB, if earned, will be paid in 2020 when the
Chief Operating Officer determines whether the goals were attained and so long
as the Release becomes effective and irrevocable.

 

2.3          Equity Compensation. In 2018, and subject to action by the
Compensation Committee and Executive’s continued employment through the grant
date, Executive shall be eligible for an annual stock option and/or restricted
stock units grant with a combined total grant date fair value of $450,000. The
number of restricted stock units granted will be determined based on the
Company’s stock price at grant. The number of stock options will be determined
by applying a Black-Scholes valuation. The actual grant date will be established
by the Compensation Committee when the Compensation Committee grants the awards.
The awards will be subject to the terms and conditions provided by the
Compensation Committee in the award agreement and the incentive plan maintained
by the Company pursuant to which the Compensation Committee grants the awards.
The Parties agree that execution and delivery of this Agreement shall be deemed
written notice of Executive’s intention to terminate employment for purposes of
calculating “Retirement” with respect to all of Executive’s outstanding stock
option agreements.

 

2.4          Retention. As consideration for Executive’s execution of this
Agreement and compliance with its terms, the Company will pay to Executive
$500,000, less all applicable withholdings and deductions (the “Retention
Payment”), in a single lump sum as soon as

 

2

--------------------------------------------------------------------------------


 

practicable on or after December 31, 2017, provided that the Agreement Effective
Date (as defined in Section 5(b) below) occurs before such date.

 

2.5          Benefits. Executive will continue to be eligible to participate on
the same basis as similarly situated employees in the Company’s benefit plans in
effect from time to time during Executive’s employment. Payment of Executive’s
balances under the Company’s deferred compensation plans will be made in
accordance with such plans’ terms and conditions. All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan. The Company reserves the right to change,
alter, or terminate any benefit plan in its sole discretion.

 

3.             CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICIT OBLIGATIONS. The
Parties have entered into a Confidentiality, Non-Competition and Non-Solicit
Agreement (“Confidentiality Agreement”), which may be amended by the Parties
from time to time without regard to this Agreement, and which contains
provisions that are intended by the Parties to survive and do survive
termination of this Agreement.

 

4.             TERMINATION OF EMPLOYMENT. The Parties acknowledge that either
Party may terminate the employment relationship at any time, with or without
Cause. The provisions of Section 4 govern the amount of compensation, if any, to
be provided to Executive if her employment is terminated prior to the Retention
Date.

 

4.1          Accrued Obligations Upon Termination. Either Party shall have the
right to terminate Executive’s employment with the Company at any time by giving
notice as described in Section 6.1 of this Agreement. Upon termination of
Executive’s employment for any reason, the Company will pay the following to
Executive on the Company’s first payroll date after Executive’s date of
termination or earlier if required by law (collectively, the “Accrued
Obligations”): (i) Executive’s accrued but unpaid salary through the date of
termination, (ii) any unreimbursed business expenses incurred by Executive
payable in accordance with the Company’s standard expense reimbursement
policies, and (iii) benefits owed to Executive under any qualified retirement
plan or health and welfare benefit plan in which Executive was a participant in
accordance with applicable law and the provisions of such plan.

 

4.2          Severance Benefits Upon Termination Without Cause.

 

(a)           If the Company terminates Executive’s employment without Cause (as
defined below) before the Retention Date, then Executive shall be entitled to
receive the Accrued Obligations (which, for avoidance of doubt, will not include
any portion of the Special LTB or annual bonus under the Plan) and, subject to
Executive’s compliance with the obligations in Section 4.2(b) below, Executive
shall also be entitled to receive an amount equal to the result of: (x) Twenty
Seven Thousand Five Hundred dollars ($27,500.00) multiplied by (y) the number of
whole months remaining in the Term (the “Severance Benefit”), payable in a
single lump sum on the Company’s first regularly scheduled payroll date
following the Release Effective Date (as defined in Section 4.2(b) below).

 

(b)           Executive shall receive the Severance Benefit pursuant to
Section 4.2(a) of this Agreement if: (i) Executive signs and delivers to the
Company an effective, general release

 

3

--------------------------------------------------------------------------------


 

of claims in favor of the Company and its affiliates and representatives, in a
form acceptable to the Company (the “Release”), by the 60th day following the
termination date or such earlier date as set forth in the Release, which cannot
be revoked in whole or part (if applicable) by such date or such earlier date as
set forth in the Release (the date that the Release can no longer be revoked is
referred to as the “Release Effective Date”); (ii) if Executive holds any other
positions with the Company, Executive resigns such position(s) to be effective
no later than the date of Executive’s termination date (or such other date as
requested by the Board of Directors); (iii) Executive returns all Company
property in proper order and condition (including, but not limited to, all
books, documents, papers, materials and any other property or assets relating to
the business or affairs of the Company which may be in the Executive’s
possession or under Executive’s control but excluding copies of records related
to the Executive’s compensation from the Company and any equity ownership in the
Company); (iv) Executive complies with all post-termination obligations under
this Agreement and the Confidentiality Agreement; and (v) Executive complies
with the terms of the Release, including without limitation any non-
disparagement and confidentiality provisions contained in the Release. To the
extent that the Severance Benefit is deferred compensation under Section 409A
(as defined below), and is not otherwise exempt from the application of
Section 409A, then, if the period during which Executive may consider and sign
the Release spans two calendar years, the payment of such Severance Benefit will
not be made until the later calendar year, subject to the Release becoming
effective. If Executive violates any post-termination obligations under this
Agreement or the Confidentiality Agreement, then Executive must repay the
Severance Benefit to the Company immediately upon demand by the Company.

 

(c)           No payment or benefit other than the Accrued Obligations will be
paid or provided to Executive upon Executive’s resignation for any reason, the
termination of Executive’s employment by the Company for Cause or due to death
or disability, or any termination on or after the Retention Date.

 

(d)           “Cause” for termination shall mean that the Company has determined
in its sole discretion that the Executive has engaged in any of the following:
(i) gross negligence or willful malfeasance by Executive in connection with the
performance of Executive’s duties with respect to the Company, any of its
affiliates or a successor to the Company or an affiliate, (ii) conviction of, or
pleading guilty or nolo contendere to any felony, or any crime involving moral
turpitude (iii) theft, embezzlement, fraud, dishonesty or other similar conduct
by Executive in connection with the performance of her duties with the Company,
any of its affiliates or a successor to the Company or an affiliate,
(iv) improper disclosure of proprietary information or trade secrets of the
Company or its business, (v) falsification of any records or documents of the
Company, (vi) intentional or gross misconduct that injures the business or
reputation of the Company, (vii) the Executive’s failure to improve her work
performance to an acceptable level after the Executive was previously warned in
writing by the Company about poor performance and was given no less than sixty
(60) days after her receipt of that writing to improve her work performance, or
(viii) a willful and material breach of any other applicable agreements with the
Company, any of its affiliates or a successor to the Company or an affiliate
including, without limitation, engaging in any action in breach of any
applicable restrictive covenants.

 

4

--------------------------------------------------------------------------------


 

4.3          Application of Section 409A.

 

(a)           The Company intends that this Agreement complies with or satisfies
an exemption from application of Section 409A of the Internal Revenue Code of
1986, as amended, and the applicable guidance thereunder (“Section 409A”). The
preceding provision, however, shall not be construed as a guarantee by the
Company of any particular tax effect to Executive under this Agreement. The
Company shall not be liable to Executive for any payment made under this
Agreement which is determined to result in an additional tax, penalty or
interest under Section 409A, nor for reporting in good faith any payment as an
amount includible in gross income under Section 409A.

 

(b)           If any payments or benefits under this Agreement are “deferred
compensation” subject to Section 409A, no payments or benefits upon Executive’s
termination of employment will be paid under this Agreement unless Executive’s
termination of employment constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A- 1(h)). For purposes of Section 409A,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

(c)           If a payment obligation under this Agreement or other compensation
arrangement arises on account of Executive’s separation from service while
Executive is a “specified employee” (as defined under Section 409A), any payment
of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-l(b)(l), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-l(b)(3) through (b)(12)) that is scheduled to be paid
within six (6) months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days after the appointment of the personal representative or executor of
Executive’s estate following Executive’s death.

 

5.             GENERAL RELEASE OF CLAIMS.

 

(a)           General Release. “Executive” (defined for the puipose of this
Section as Executive and Executive’s agents, representatives, attorneys,
assigns, heirs, executors, and administrators) fully and unconditionally
releases the “Released Parties” (hereby defined as the Company and any of its
parents, equity holders, affiliates, subsidiaries, predecessors, successors, and
assigns, and any of its past or present employees, officers, partners, members,
managers, portfolio companies, trustees, investors, agents, insurers, attorneys,
administrators, officials, directors, shareholders, divisions, employee benefit
plans, and the sponsors, fiduciaries, or administrators of employee benefit
plans) from, and agrees not to bring any action, proceeding or suit against any
of the Released Parties regarding, any and all known or unknown claims, causes
of action, liabilities, damages, fees, or remunerations of any sort, arising out
of or are in any way related to events, acts, conduct, or omissions occurring at
any time up to and including the Agreement Effective Date, including but not
limited to claims:

 

(i)            arising out of or in any way related to Executive’s employment
with the Company, or any change in compensation, duties, responsibilities, or
title, or Executive’s equity interests in the Company; and/or

 

(ii)           for violation of any written or unwritten contract, agreement,
policy, benefit plan, retirement or pension plan, equity incentive or option
plan or agreement with the

 

5

--------------------------------------------------------------------------------


 

Company, or covenant of any kind, or failure to pay wages, bonuses, employee
benefits, other compensation, attorneys’ fees, damages, or any other
remuneration (including any equity, ownership interest, management fee, carried
interest, partnership interest, distributions, dividends or participation or
ownership in any business venture related to the Company); and/or

 

(iii)          for discrimination, harassment, or retaliation on the basis of
any characteristic protected under applicable law, including but not limited to
race, color, national origin, sex, sexual orientation, religion, immigration
status, disability, marital or parental status, age, union activity or other
protected activity; and/or

 

(iv)          for violation of, or denial of protection or benefits under, any
statute, ordinance, employee order, or regulation, including but not limited to
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act
(“ADEA”) the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993 (“FMLA”), the
Workers’ Adjustment and Retraining Notification, the Employee Retirement Income
Security Act of 1974, the Equal Pay Act, the National Labor Relations Act (the
“NLRA”), the Rehabilitation Act of 1973, Sections 1981 through 1988 of Title 42
of the United States Code, the Genetic Information Nondiscrimination Act,
Maryland’s anti-discrimination statute (MD. CODE ANN., STATE GOV’T §§ 20-101 to
20-1203), the Maryland Constitution, each as may have been amended, or any other
federal, state or local law, statute, ordinance, or any other federal, state or
local statute, ordinance, or regulation regarding employment, termination of
employment, wage and hour issues, discrimination, harassment, retaliation, or
other employment-related matter; and/or

 

(v)           for violation of any public policy or common law of any state
relating to employment or personal injury, including but not limited to claims
for wrongful discharge, defamation, invasion of privacy, infliction of emotional
distress, fraud, negligence, or interference with contract; and/or

 

(vi)          for any breach of fiduciary duty, or implied duty of good faith,
or any other similar duty or obligation, or any matter related to Executive’s
employment with the Company.

 

(b)           ADEA Waiver and Effective Date. Executive acknowledges that
Executive is knowingly and voluntarily waiving and releasing any rights
Executive may have under the ADEA, and that the consideration given to her for
the waiver and release in this Agreement is in addition to anything of value to
which she was already entitled. Executive further acknowledges that she has been
advised by this writing, as required by the ADEA and the Older Workers Benefit
Protection Act, that: (a) her waiver and release does not apply to any rights or
claims that may arise after the date she signs this Agreement; (b) she should
consult with an attorney prior to signing this Agreement (although she may
voluntarily decide not to do so); (c) she has twenty-one (21) days to consider
this Agreement (although she may choose voluntarily to sign this Agreement
sooner); (d) she has seven (7) days following the date she executes this
Agreement to revoke this Agreement; (e) this Agreement will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after Executive signs this Agreement provided that she
does not revoke it (the “Agreement

 

6

--------------------------------------------------------------------------------


 

Effective Date”). If this Agreement is revoked, Executive will not be entitled
to the Retention Payment or any other payments or benefits under this Agreement.
Nothing in this Agreement prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.

 

(c)           Excluded Claims. Notwithstanding the broad scope of the general
release, the following are not included in the Released Claims (the “Excluded
Claims”): (i) any rights or claims for indemnification Executive may have
pursuant to any written indemnification agreement with the Company to which
Executive is a party, the charter, bylaws, or operating agreements of the
Company, or under applicable law; and (ii) any rights that, as a matter of law,
whether by statute or otherwise, may not be waived, such as claims for workers’
compensation benefits or unemployment insurance benefits; however, to the extent
permitted by law, Executive waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on any
Excluded Claims in which any of the Released Parties is a party. In addition,
nothing in this Agreement prevents Executive from filing a charge or complaint,
reporting to, cooperating with, communicating with, or participating in any
proceeding before the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, the
United States Department of Labor, the National Labor Relations Board, or other
similar state or local agency (the “Government Agencies”), or from exercising
any rights pursuant to Section 7 of the NLRA, or from taking any action
protected under the whistleblower provisions of any federal securities law
(“Protected Activities”), none of which activities shall constitute a breach of
this Agreement. Executive understands that in connection with such Protected
Activity, Executive is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any parties
other than the Government Agencies. Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications, and that any such disclosure without
the Company’s written consent shall constitute a material breach of this
Agreement.

 

(d)           Representations. By her signature below, Executive represents
that: (a) the consideration given to her in exchange for the waiver and release
in this Agreement is in addition to anything of value to which she was already
entitled; (b) Executive has been provided by the Company all wages, severance,
vacation, benefits, commissions, bonuses, expense reimbursements, or other
amounts owed to Executive by the Company, other than benefits and pay
specifically promised in this Agreement; (c) Executive has not been denied any
request for leave to which she believes she was legally entitled, and Executive
was not otherwise deprived of any of her rights under the FMLA or any similar
state or local statute; (d) Executive is knowingly and voluntarily executing
this Agreement waiving and releasing any claims she may have as of the date she
executes it; and (e) she has not assigned or transferred, or purported to assign
or transfer, to any person, entity, or individual whatsoever, any of the
Released Claims. Executive affirms that she has not filed or caused to be filed,
and is not presently a party to, a Released Claim against any of the Released
Parties. Executive further affirms that she has no known workplace injuries or
occupational diseases for which Executive has not already filed a

 

7

--------------------------------------------------------------------------------


 

claim.  Executive represents and warrants that she has not willfully engaged in
conduct that would constitute fraud or material dishonesty with respect to her
job duties for the Company.

 

6.             GENERAL PROVISIONS.

 

6.1          Notices. Any notices required hereunder to be in writing shall be
deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by electronic mail or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Executive at Executive’s address as listed
on the Company payroll, or at such other address as the Company or Executive may
designate by ten (10) days advance written notice to the other.

 

6.2          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

6.3          Survival. Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the Parties will survive any such termination, whether by expiration of the
term, termination of Executive’s employment, or otherwise, for such period as
may be appropriate under the circumstances.

 

6.4          Waiver. If either Party should waive any breach of any provisions
of this Agreement, it shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.

 

6.5          Complete Agreement. This Agreement constitutes the entire agreement
between Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Executive and an authorized officer of the Company. The Parties have entered
into a separate Confidentiality Agreement and have entered or may enter into
separate agreements related to equity and the Special LTB. These separate
agreements govern other aspects of the relationship between the Parties, have or
may have provisions that survive termination of Executive’s employment under
this Agreement, may be amended or superseded by the Parties without regard to
this Agreement and are enforceable according to their terms without regard to
the enforcement provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

6.6          Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

6.7          Successors and Assigns. The Company shall assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any Company
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said Company or other entity shall by operation of
law or expressly in writing assume all obligations of the Company hereunder as
fully as if it had been originally made a Party, but may not otherwise assign
this Agreement or its rights and obligations hereunder. The Executive may not
assign or transfer this Agreement or any rights or obligations hereunder, other
than to Executive’s estate upon death.

 

6.8          Withholding. All amounts payable hereunder shall be subject to
applicable tax withholding.

 

6.9          Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws and judicial decisions of the State of Maryland,
without regard to its principles of conflicts of laws. Executive and the Company
waive their respective rights to a jury trial of any claims and causes of action
arising under this Agreement, and each party agrees to have any matter heard and
decided solely by a court of competent jurisdiction located in Baltimore,
Maryland.

 

6.10        Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
Party, but all of which taken together will constitute one and the same
Agreement. Facsimile signatures and signatures transmitted by PDF shall be
equivalent to original signatures.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

 

 

LAUREATE EDUCATION, INC.

 

 

 

 

 

By:

/s/ Eilif Serck-Hanssen

 

 

 

Name:

Eilif Serck-Hanssen

 

 

 

Title:

President and CAO

 

 

 

 

 

Executive:

 

 

 

 

 

/s/ Paula Singer

 

 

PAULA SINGER

 

9

--------------------------------------------------------------------------------
